UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

  

'
U.S. BANK NATIONAL ASSOCIATION, not MN EES |
in its individual capacity but solely as Trustee : Moats ape a Ep pepe y
for the RMAC Trust, Series 2016-CTT, ; Uoagecere mye AO] 4f Ly
Plaintiff, oe
ORDER
V.
19 CV 10482 (VB)
ANNA GREGOREC a/k/a Elizabeth Gregorec
and Elizabeth A. Gregorec; and
FRANK GREGOREC,

Defendants. :
----X

 

This Order amends the Court’s March 16, 2020, Order. (Doc. #26).

, With respect to the show cause hearing in this matter scheduled for April 13, 2020, at
2:00 p.m., plaintiffs counsel and defendants each shall attend by calling the following number
and entering the access code when requested:

Number: (888) 363-4749 (toll-free) or (215) 446-3662
Access Code: 1703567
The parties should be on the line by 2:00 p.m. and announce their names before speaking.
In the event defendants have retained counsel by the April 13, 2020, show cause hearing,
counsel shall attend by using the above call-in information.
By close of business tomorrow, March 20, 2020, plaintiffs counsel shall mail copies
of this Order to defendants at the address listed for defendants in plaintiff's March 12,
2020, affidavit of service (see Doc. #25), and shall file to the ECF docket proof of service of |.
same,

Dated: March 19, 2020
White Plains, NY

 

Vincent L. Briccetti
United States District Judge

 
